DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 4/26/22, with respect to claims 15-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15, the prior art of record does not teach or suggest an optical composite film, comprising: a reflection grating film layer; an optically-uniaxial optical film layer, comprising a plate-shaped portion and a plurality of refraction portions, wherein the plurality of refraction portions is selected from one type of camber columns and quadrangular prisms; and a substrate layer, stacked on a side of the plate-shaped portion close to the refraction portion, wherein the plurality of refraction portions is accommodated in the substrate layer, and a refractive index of the substrate layer is less than an extraordinary light refractive index of the optically-uniaxial optical film layer; a display panel comprising the optical composite film, wherein a metal grating film layer, a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, the reflection grating film layer, the optically-uniaxial optical film layer, the substrate layer, and a second glass film layer are sequentially stacked, and a photoresist layer is stacked between the substrate layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer, and the first indium tin oxide film layer, in combination with the remaining features recited in the claim. 
The prior art of Sugita (US 2012/0069272 A1) discloses an optical composite film, comprising: a reflection grating film layer; an optically-uniaxial optical film layer, comprising a plate-shaped portion and a plurality of refraction portions, wherein the plurality of refraction portions is selected from one type of camber columns and quadrangular prisms; and a substrate layer, stacked on a side of the plate-shaped portion close to the refraction portion, wherein the plurality of refraction portions is accommodated in the substrate layer, and a refractive index of the substrate layer is less than an extraordinary light refractive index of the optically-uniaxial optical film layer (Sugita, Figure 7; Paragraph 0044; Paragraph 0087). Sugita fails to disclose a display panel comprising the optical composite film, wherein a metal grating film layer, a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, the reflection grating film layer, the optically-uniaxial optical film layer, the substrate layer, and a second glass film layer are sequentially stacked, and a photoresist layer is stacked between the substrate layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer, and the first indium tin oxide film layer. The prior art of Kim (US 2017/0038519 A1) discloses a display panel comprising a metal grating film layer, a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, and a second glass film layer sequentially stacked (Kim, Figure 3). Kim fails to disclose that the reflection grating film layer, the optically-uniaxial optical film layer, and the substrate layer are sequentially stacked between the second indium tin oxide film layer and the second glass film layer.
Therefore, Claim 15 is allowed. Claims 16-20 are allowed by virtue of their dependence on allowed claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871